Citation Nr: 1001594	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  98-08 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left hip, status post arthrodesis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Counsel

INTRODUCTION

The Veteran served on active duty from July 1976 to July 
1980.  He also had subsequent Reserve duty through March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
currently sought on appeal.

The Veteran appeared before the undersigned Acting Veterans 
Law Judge in a Travel Board hearing in Montgomery in May 2000 
to present testimony on the issue on appeal.  He submitted 
additional evidence at that time, with a waiver of RO 
jurisdiction over that evidence.  In January 2001 and August 
2003, the Board remanded the claim for further development 
due to intervening changes in the law.  In March 2007, the 
Board again remanded the claim, as prior remand orders had 
not been substantially complied with.  


FINDING OF FACT

The Veteran's current degenerative joint disease of the left 
hip, status post arthrodesis, was first manifested many years 
after his active duty service, was not diagnosed during a 
period of active duty for training, did not result from an 
injury incurred during inactive duty for training, and has 
not been medically related to his service. 




CONCLUSION OF LAW

Degenerative joint disease of the left hip, status post 
arthrodesis, was not incurred or aggravated in the Veteran's 
active duty service or ACDUTRA; nor may it be so presumed.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2001, the agency of original 
jurisdiction (AOJ) notified the Veteran, pursuant to 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b), 
about the formation and evidence that is necessary to 
substantiate his claim for service connection.  This notice 
informed him of the relative burdens of VA and the Veteran, 
relating the information and evidence that VA would seek to 
provide and that which he was expected to provide.  

The 2001 letter did not inform the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Nor has separate notice of these elements 
been provided to the Veteran, apart from being included in 
the April 2006 supplemental statement of the case.  Neither 
the Veteran nor his representative has alleged that this 
error is harmful.  Regardless, the Board finds that the 
Veteran has not, in fact, been prejudiced by this error.  He 
was advised properly of the threshold requirements of service 
connection, namely a current disability, evidence of an event 
or injury in service, and medical evidence of a nexus between 
the two.  He was afforded the opportunity to submit evidence 
on each of those elements, and did so throughout the 
adjudication of his claim.  Moreover, as will be discussed 
more fully below, the evidence fails to establish the nexus 
requirement.  Without this threshold element having been met, 
service connection must be denied.  Therefore, any question 
as to what rating or effective date is assigned after a grant 
of service connection is moot.  Accordingly, this notice 
error is not prejudicial to the Veteran.  

With respect to the timing of the notice that was provided, 
even though this notice was not provided until after the 
initial denial of the claim, the AOJ subsequently 
readjudicated the claim based on all the evidence in the 
supplemental statements of the case in July 2001 and March 
2008, thereby rendering harmless this prior error.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, 
the Veteran was not precluded from participating effectively 
in the processing of his claim and the late notice did not 
affect the essential fairness of the decision. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file for both his active duty service and his 
Reserve service.  All identified and available post-service 
treatment records have been secured, including records 
considered in the Veteran's grant of Social Security 
Administration (SSA) disability benefits.  The Veteran has 
been medically evaluated and a medical opinion has been 
sought in conjunction with his claim.  The duty to assist has 
been fulfilled.

Service Connection

The Veteran seeks service connection for degenerative joint 
disease (DJD) of the left hip, status post arthrodesis, which 
he contends initially manifested in service.  Specifically, 
he testified in his May 2000 hearing before the undersigned 
that during his basic training on active duty, he would have 
to sleep on the cold ground, and that may have led to his 
arthritis.  Additionally, he attested to sustaining a weight 
lifting injury while stationed in Germany in 1979, at which 
time he heard a "pop" in his left hip, and experienced pain 
thereafter.  

In order to establish direct service connection, there must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303 (2009); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, degenerative arthritis) manifested 
itself to a compensable degree within one year of separation 
from active duty service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran in this case also had service with a Reserve unit 
following his active duty period.  In such cases, service 
connection may be granted for disability resulting from 
either disease or injury incurred in, or aggravated while 
performing, active duty for training (ACDUTRA).  With respect 
to time periods of inactive duty training (INACDUTRA), 
service connection may only be granted for injury so incurred 
or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002). 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  
In this case, the Veteran seeks service connection for a 
disease, and further does not allege injury during Reserve 
service; thus, periods of inactive duty for training are 
irrelevant to the claim.

The Veteran's current diagnosis referable to the left hip is 
not in question.  A May 2007 VA examination confirmed 
degenerative joint disease, status post arthrodesis.  This is 
consistent with the findings in both VA and private 
outpatient clinical records.  The first element of service 
connection is, therefore, established.

Referable to the second element, service treatment records do 
not confirm that the Veteran received treatment for a left 
hip problem after a weight lifting injury during active duty 
in 1979.  In fact, they are negative for any complaints 
referable to the hip joint.  The service treatment records 
include a March 1976 enlistment examination, at which time 
the Veteran's musculoskeletal system was found to be normal.  
He reported no complaints referable to the hip.  In August 
1976, he experienced a twisting injury, which resulted in a 
left thigh muscle strain.  However, no involvement of the 
joint was noted, nor follow up treatment indicated.  The 
remaining active duty records catalog treatment for various 
orthopedic injuries sustained in the course of playing 
basketball and football; however, they are silent for 
complaints or treatment pertaining to the left hip.  The 
Veteran elected to not undergo a separation examination in 
July 1980.  

As to whether the Veteran incurred a left hip injury in 
service, the absence of any notation of such injury in his 
service records is not in and of itself fatal to his claim.  
Indeed, the Veteran is competent to report that he began to 
experience left hip pain symptomatology while lifting weights 
during 1979.  A "buddy statement" submitted by W.B. in May 
2000 also indicates that he witnessed the Veteran "suffering 
from pain in his shoulders, hips and back" during the period 
of 1978 to 1980.  However, while such lay statements are 
competent, the Board does not find credible the reported 
incurrence of a hip injury during 1979.  Concerning the very 
brief and general statement from W.B., this statement does 
not specifically relate the onset of the pain to the single 
weight lifting incident reported by the Veteran to have 
occurred in 1979, but rather generally states that pain was 
experienced for the period of 1978 to 1980 for shoulder, hip, 
and back pain.  While this time period is consistent with the 
date of injury reported by the Veteran, it does not 
corroborate in any way the reported weight lifting incident.  

As to the Veteran's testimony, the Board finds it highly 
significant, in terms of judging credibility, that the 
Veteran did not try to receive contemporaneous treatment for 
the reported weight lifting injury, as his service treatment 
records are replete with him having sought immediate  
treatment for several other sports-related injuries during 
1979, including treatment for a nose injury experienced while 
playing basketball in January 1979, treatment for chest and 
shoulder pain ("pop and pain") experienced while doing 
push-ups in October 1979, and treatment for a right toe 
injury experienced while playing football in November-
December 1979.  In view of the other treatment received, it 
does not seem consistent that immediate treatment would not 
have also been sought for the left hip after hearing a 
"pop" and experiencing the severe onset of pain while 
lifting weights.  Moreover, the service treatment records do 
reflect that treatment was received after hearing a 
"popping" sound, but that such treatment was for the chest 
and "r[igh]t sternal clavicular joint" that started while 
doing push-ups.  Given the inconsistencies between the 
Veteran's current report and the service treatment records, 
the Board does not find his statement to be credible.  

In that regard, the Board further finds it to be significant 
that when the Veteran many years later in August 1997 
underwent left hip fusion surgery for treatment of left hip 
osteoarthritis, the history taken by the surgeon at that time 
indicated only a six to eight year history of left hip pain, 
which is a time period many years after the reported 1979 
injury.  Further, while the Veteran did receive treatment in 
service in August 1976 for a muscle strain of the left thigh, 
absolutely no mention of the left hip was made at that time 
in the service treatment records, and the Veteran himself 
indicates that he did not incur a hip injury until 1979.  
Accordingly, the Board does not find that a left hip injury 
was incurred during service for purposes of satisfying the 
second element of establishing service connection for a 
injury or disease incurred during active duty.  As explained 
further below, there also is no medical nexus evidence to 
relate the current disability to either the Veteran's active 
duty period or to his subsequent reserve duty.  

Official Reserve service records reveal that in the context 
of a June 1993 quadrennial examination, the Veteran reported 
a history of occasional left hip pain, without treatment (a 
time period that is consistent with the history taken at the 
time of surgery in August 1997).  Examination of the 
musculoskeletal system was normal.  In October 1995, he 
presented with complaints of hip pain "for a while," but 
reported that it had become worse lately with his longer work 
hours.  The impression was hip pain, probable degenerative 
joint disease.  A private record in the service file, dated 
in February 1997, noted a diagnosis of bilateral 
osteoarthritis in both hips, worse on the left.  The Veteran 
reported to sick call in March 1997 with a 12 year history of 
pain (dating to 1985).  He related at that time a history of 
an in-service weight lifting injury.  (As discussed above, 
the Board does not find this reported time period to be 
credible.)  He also reported that he received treatment at VA 
and was planning a hip replacement surgery.

Concurrent (non-service) treatment records during the Reserve 
period for this Veteran include an August 1990 hospital 
record, documenting that he sought treatment for hip pain (a 
time period that again is consistent with the history taken 
at the time of surgery in August 1997).  An x-ray was taken 
and noted to be within normal limits.  An October 1993 record 
noted that the Veteran did a lot of heavy lifting.  In 
October 1996, he reported increasing levels of pain, which 
had been ongoing for roughly 15 years.  He again reported an 
in-service weight lifting injury.  An x-ray at this time 
revealed severe degenerative arthritis in the left hip joint.  
One month later, in November 1996, he reported a six year 
history of pain in his hip (which again is consistent with 
the history taken at the time of surgery in 1997).  A 
magnetic resonance imaging (MRI) scan could not rule out 
avascular necrosis (death of bone tissue due to a lack of 
blood supply) as the cause of the DJD.  After seeking a 
second medical opinion, the Veteran opted for a left hip 
fusion procedure, which he underwent at VA in August 1997.  
He has received treatment for left hip pain since that time. 

The Reserve records clearly document treatment for a hip 
disability, namely degenerative joint disease.  However, they 
do not show that the Veteran was injured in any way while on 
active or inactive duty for training, nor that he was 
diagnosed with DJD during a period of active duty for 
training.  Thus, these records cannot support a finding of 
service connection based on Reserve service.  Moreover, the 
Veteran has never reported that the hip injury was incurred 
or that the hip pain first started while either on active 
duty for training or inactive duty for training, but rather 
has repeatedly asserted that it began while he was on active 
duty in 1979, a time that preceded his subsequent reserve 
duty.  

The question remains whether the medical evidence establishes 
the third element of service connection, that of a nexus 
between reported pain experienced during active duty, or pain 
and degenerative joint disease experienced during reserve 
duty.  To that end, the Veteran underwent a VA examination in 
May 2007.  He offered his history of a weight lifting injury 
in service in 1979 as the reported cause of his current 
disability, and indicated being in "unbearable pain" since 
that time.  The examiner thoroughly reviewed the Veteran's 
active duty and Reserve service records, as evidenced by the 
level of detail cited in the exam report.  This included the 
Veteran's treatment during his Reserve duty for hip pain and 
ultimately the fusion procedure conducted by VA.

Based upon the examination and the review of the record, the 
examiner opined that the Veteran's current hip disability was 
not causally related to his service.  Particularly, the 
examiner noted having found nothing in the service medical 
record that would support a connection or would support the 
Veteran's lay testimony that he had, in fact, been in such 
pain since service, prior to the notation on the 1993 Reserve 
exam.  With specific regard to the Veteran's weight lifting 
injury, the examiner found it unlikely that the reported 
minor injury to the left hip that was untreated and not 
evaluated in 1979 was related at all to his bilateral 
condition of DJD.  

This examiner is competent to render an opinion as to nexus, 
as a trained medical professional.  The opinion is found to 
be credible, as it was based on a careful review of the 
relevant facts and circumstances of the claim, including the 
evidence found in the service treatment records and post-
service records.  The examiner considered the Veteran's lay 
testimony regarding his pain, but found it to be 
unpersuasive.  A rationale was offered for these conclusions, 
namely that the medical evidence contradicted a finding of a 
relationship.  This opinion is the sole medical opinion of 
record referable to etiology.  It is consistent with the 
available records, which do not show treatment and diagnosis 
of a disability until October 1996, long after the Veteran's 
separation from active duty and not associated with a period 
of ACDUTRA.  Absent credible medical evidence to the 
contrary, the Board is not in a position to further question 
this opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
For these reasons, it weighs heavily against the claim.  
While the opinion in artfully includes a statement that the 
clinician is "unable to support this man's claim of service 
connection," it is clear from reviewing the remainder of the 
opinion that the examiner was not mistakenly trying to act in 
the role of claims adjudicator.  Rather, the VA clinician was 
simply providing a medical opinion that addressed the medical 
matter of etiology ("In my opinion, these two situations are 
not causally or etiologically related."  Accordingly, this 
misstatement in the opinion is harmless.  

With respect to presumptive service connection, the evidence 
reveals that the first documented diagnosis of degenerative 
changes consistent with arthritis is noted on x-ray in 
October 1996.  No assertion has been made, and the medical 
evidence does not reflect, that arthritis was shown within 
the applicable one year presumptive period following the 
Veteran's separation from active duty in July 1980.  
Accordingly, service connection also cannot be granted on 
this basis.  

In short, the preponderance of the evidence is found to be 
against the Veteran's claim; therefore, the benefit of the 
doubt provision does not apply.  Service connection is not 
warranted for the Veteran's left hip disability.  


ORDER

Entitlement to service connection for degenerative joint 
disease of the left hip, status post arthrodesis, is denied.



____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


